Exhibit 10.2
CONSENT AND REAFFIRMATION OF GUARANTOR
This CONSENT AND REAFFIRMATION OF GUARANTOR (this “Consent”), is executed as of
the 16th day of June, 2011, by FIRST POTOMAC REALTY TRUST (the “Guarantor”).
Guarantor has guaranteed certain obligations to the Lenders and the Agent
pursuant to that certain Guaranty by Guarantor in favor of the Lenders and the
Agent dated as of December 29, 2009 (the “Guaranty”). Guarantor hereby consents
to the execution and delivery of the Third Amended and Restated Revolving Credit
Agreement by and among the Borrower, the Lenders and the Agent (the “Third
Amended and Restated Credit Agreement”) dated as of even date herewith to which
this Consent is attached, and acknowledges and agrees that the entering into and
performance by the parties thereunder shall in no way impair, limit, detract or
derogate from the obligations and liabilities of Guarantor pursuant to the
Guaranty. Capitalized terms used in this Consent but not otherwise defined
herein shall have the meanings ascribed to them in the Third Amended and
Restated Credit Agreement.
By executing this Consent, the Guarantor hereby: (a) acknowledges and agrees to
the terms and conditions of the Third Amended and Restated Credit Agreement;
(b) remakes, reaffirms and ratifies all of the warranties, representations and
covenants of Guarantor contained in the Guaranty as of the date hereof with the
same force and effect as if each of such representations and warranties and
covenants had been made by the Guarantor on the date hereof and in this Consent,
except to the extent that such representations and warranties relate solely to a
prior date; (c) acknowledges that the Third Amended and Restated Credit
Agreement amends and restates the Original Credit Agreement in its entirety but,
for the avoidance of doubt, does not constitute a novation of the parties’
rights and obligations thereunder or under the Notes or the other Loan
Documents; (d) absolutely and unconditionally reaffirms to the Agent and the
Lenders that all obligations and liabilities of the Guarantor under the
Guaranty, as affected by the Third Amended and Restated Credit Agreement, are
hereby remade, reaffirmed and ratified and that it is bound by all of the terms
of the Guaranty, as affected by the Third Amended and Restated Credit Agreement;
and (e) confirms that its guaranty of the Obligations includes the Obligations
under the Third Amended and Restated Credit Agreement and that the Guaranty
remains in full force and effect notwithstanding the amendment and restatement
of the Original Credit Agreement. The Guarantor further agrees that all
references to the Loan Agreement in the Guaranty shall be deemed to refer to the
Third Amended and Restated Credit Agreement from and after the date hereof.

                  GUARANTOR:    
 
                FIRST POTOMAC REALTY TRUST    
 
           
 
  By:    /s/ Barry Bass    
 
     
 
Barry Bass, Executive Vice President and
Chief Financial Officer    

Signature Page to Consent and Reaffirmation of Guarantor

 

 